Citation Nr: 1504169	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  03-23 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eye disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a right knee disorder.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right wrist disorder, the residuals of a fractured right wrist and metacarpal.  

5.  Entitlement to service connection for a right great toe disorder.  

6.  Entitlement to service connection for gallstones.  

7.  Entitlement to service connection for plantar warts.  
8.  Entitlement to service connection for vertigo.  

9.  Entitlement to service connection for carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from May 1984 to August 1993.  His primary duties were as a Power Generation Equipment Repairman.  

In September 1994, the RO granted the appellant's claim of entitlement to service connection for the residuals of a fractured right wrist and metacarpal.  The RO assigned a noncompensable rating, effective September 2, 1993.  In November 1999, the RO severed that grant of service connection.  The RO notified the appellant of that decision, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1999).  
In September 1994, the RO denied the appellant's claims of entitlement to service connection for a bilateral knee disorder and for an eye disorder.  In August 2000, the Board of Veterans' Appeals (Board) confirmed and continued those decisions.  The Board notified the appellant of those decisions, as well as his right to appeal to the United States Court of Appeals for Veterans Claims (Court).  However, he did not initiate an appeal to the Court.  Therefore, those decisions became final under the law and regulations then in effect.  38 U.S.C.A. § 7103, 7104 (West 1991); 38 C.F.R. § 20.1100 (2000).  

In August 2000, the RO received the appellant's motions to reopen his claims of entitlement to service connection for a right knee disorder and a right wrist disorder.  Subsequently, the appellant filed a motion to reopen his claim of entitlement to service connection for an eye disorder.  He also filed claims of entitlement to service connection for a right great toe disorder, gallstones, plantar warts, carpal tunnel syndrome, and vertigo.  

This matter came to the Board on appeal from RO rating decisions in June 2002, November 2004, and September 2008.  

In its November 2004 decision, the RO denied the appellant's claim of entitlement to service connection for vertigo.  The appellant disagreed with that decision, and in May 2005, he perfected his appeal by filing VA Form 9.  While the RO construed a January 2008 submission by the appellant as an application to reopen the claim, the claim was then pending appellate review. The Board presently adjudicates the matter as an original claim. This action does not prejudice the appellant because it relieves him of the obligation to present new and material evidence to obtain a review of the merits of his entitlement. 

In September 2014, the appellant testified before the Veterans Law Judge whose signature appears at the end of this decision.  The appellant raised contentions to the effect that service connection is warranted for a left knee disorder and a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  He also contended that a compensable rating was warranted for his service-connected hearing loss disability.  Those claims have not been certified to the Board on appeal nor has any been developed for appellate purposes.  Therefore, the Board has no jurisdiction over those claims, and they will not be considered below.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2014).  They are, however, referred to the RO, for appropriate action.

The issues of entitlement to service connection for a right knee disorder and a right great toe disorder are addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  In August 2000, the Board denied the appellant's claim of service connection for an eye disorder.

2.  Evidence associated with the record since the Board's August 2000 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for back disability. 

3.  In August 2000, the Board denied the appellant's claim of service connection for a right knee disorder.

4.  Evidence associated with the record since the Board's August 2000 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disorder. 

5.  In an unappealed decision, issued in November 1999, the RO severed service connection for the residuals of a fractured right wrist and metacarpal.  

6.  Evidence associated with the record since the RO's November 1999 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for the residuals of a fractured right wrist and metacarpal. 

7.  On September 17, 2014, prior to the promulgation of a decision in the appeal, the appellant notified the Board that he wished to withdraw the issue of entitlement to service connection for gallstones.  

8.  On September 17, 2014, prior to the promulgation of a decision in the appeal, the appellant notified the Board that he wished to withdraw the issue of entitlement to service connection for plantar warts.  

9.  Vertigo was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.  

10.  The presence of carpal tunnel syndrome has not been established.  


CONCLUSIONS OF LAW

1. The Board's August 2000 decision, which denied the appellant's claim of entitlement to service connection for an eye disorder, is final.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. §§ 20.1100 (2000).

2. New and material evidence has not been submitted to reopen the appellant's claim of entitlement to service connection for an eye disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The Board's August 2000 decision, which denied the appellant's claim of entitlement to service connection for the residuals of a right knee disorder, is final.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. §§ 20.1100 (2000).
4.  New and material evidence has been submitted to reopen the appellant's claim of entitlement to service connection for the residuals of a right knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The RO's November 1999 rating decision, which severed service connection for the residuals of a fractured right wrist and metacarpal, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

6.  New and material evidence has not been submitted to reopen the appellant's claim of entitlement to service connection for the residuals of a fractured right wrist and metacarpal.  38 U.S.C.A. § 5108 (West  2014); 38 C.F.R. § 3.156 (2014).

7.  The criteria have been met for withdrawal of the issue of entitlement to service connection for plantar warts.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

8.  The criteria have been met for withdrawal of the issue of entitlement to service connection for gallstones.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

9.  Vertigo is not the result of a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

10. The claimed carpal tunnel syndrome is not the result of a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims, Gallstones and Plantar Warts

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During his September 2014 video conference, the appellant withdrew the issues of entitlement to service connection for gallstones and entitlement to service connection for plantar warts.  There remain no allegations or errors of fact or law for appellate consideration as to these matters and they are dismissed.

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the issues remaining on appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the appellant in the development of his claims.

After the claims were received, the RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  With respect to the issues of service connection an eye disorder, right wrist disorder, and right knee disorder, the RO advised the appellant by letter of the reason for the prior denials and the need for new and material evidence to reopen those claims.  The RO also informed him of the criteria to support the underlying claims, and the appellant's and VA's respective responsibilities for obtaining relevant records and other evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).  In light of the foregoing discussion, the duty to notify is satisfied.  

VA's duty to assist an appellant includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the appellant's service treatment records, private treatment records, and VA treatment records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).


VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

During the September 2014 video conference with the undersigned Veterans Law Judge, the undersigned explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In addition, the Veterans Law Judge left the record open for 30 days, so that the appellant could submit additional evidence to support his claim.  The conduct of the video conference was therefore performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the appellant's claims as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 ((citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

The appellant has been afforded a meaningful opportunity to participate in the development of his appeal regarding the issues of entitlement to service connection for the following disorders:  an eye disorder, the residuals of a fractured right wrist and metacarpal, a right knee disorder, vertigo, and carpal tunnel syndrome. He has not identified any outstanding evidence which could support any of those claims; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of those issues.  

Analysis

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published m Title 38, United States Code ("38 USCA "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C FR ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed Cir ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet App ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions See 38 USCA § 7104(d , see also 38 C F R § 19 7 (implementing the cited statute); see also Vargas-Gonzalez v West, 12 Vet App 321, 328 (1999 , Gilbert v Derwinski, 1 Vet App 49, 56 57 1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction) The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

In addition, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;

 (3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Veteran is competent to testify about what he experienced during and since his separation from the service.  For example, he is competent to report that he first experienced dizziness in the service and that it has been present since that time.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing that pain.  The question of an etiologic relationship between an injury and the development of a chronic, residual disorder involves a medical issue. Thus, the question of etiology in this case may not be competently addressed by lay evidence. See Davidson, 581 F.3d at 1316.  
  
Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Eyes  

In August 2000, when the Board confirmed and continued the RO's denial of entitlement to service connection for an eye disorder, the evidence on file consisted of the appellant's service treatment records, the report of a September 1994 VA examination, records reflecting the appellant's treatment at a treatment facility  from April through October 1994, records reflecting the appellant's VA treatment from October 1994 through April 2000, and the transcript of an October 1997 hearing at the RO before a VA Hearing Officer.

The report of the appellant's April 1984 service entrance examination is negative for any complaints or clinical findings of an eye disorder of any kind.  During service in May 1992 he was treated for a two week history of eye irritation assessed as a possible infection of the right eye, conjunctivitis.  However, there were no findings of a chronic, identifiable eye disorder.  Not only did he serve the remaining 15 months of active duty without any eye problems, the report of his May 1993 service separation was negative for any complaints or clinical findings of a chronic, identifiable eye disorder.  He specifically denied that he then had, or had ever had, eye trouble.  Throughout service, his visual acuity was 20/20 or 20/25.  

The Veteran's denial of such symptoms, and the service medical records are highly probative. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

During his September 1994 VA eye examination, the appellant reported intermittent blurred vision, an eye infection, and "floaters" since 1991.  Following the examination, the diagnoses were intermittent blurred vision due uncorrected hyperopia in both eyes; talc retinopathy, greater on the right than the left; floaters due to syneresis; bilateral blepharitis; and hyperopic astigmatism.  During a VA Optometric Consultation in October 1994, the diagnosis of talc retinopathy was confirmed associated with the appellant's history of alcohol and drug abuse.  However, there were no findings on either occasion that his complaints were in any way related to the appellant's service.  

During his February 1997 hearing, the appellant testified that he developed blurred vision during service but did not seek treatment for it.  He stated that he wore glasses.  

Absent evidence of a chronic, identifiable eye disorder in service or competent evidence of a nexus between his post-service eye disorder and service, the appellant did not meet the criteria for service connection.  Accordingly, service connection for an eye disorder was not warranted, and the appeal was denied.  As noted above, that decision became final.

Generally, a claim which has been denied by the Board may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When an appellant seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the Board's August 2000 decision consists of records reflecting the appellant's January 2005 treatment by M. W., Jr., M.D.; records reflecting his April 2009 treatment by or through Kaiser Permanente, records reflecting his VA treatment through April 2013, and the transcript of his September 2014 video conference with the undersigned Veterans Law Judge.  

During VA treatment in February 2000, the appellant was found to have possible allergic conjunctivitis in both eyes and refractive error.  Allergic conjunctivitis was also demonstrated in April 2000.  

During a February 2002 VA Optometric Consultation, the appellant was found to have mixed hyperopic astigmatism, presbyopia, bilaterally; dry eye syndrome; and possible glaucomatous visual defects.  In May 2002 testing possible glaucoma was suspected and it was noted that he wore glasses due to decreased near visual acuity.  Although he has decreased visual acuity, it should be noted that refractive error is not considered a disability subject to service connection.  38 C.F.R. § 3.303(c).

More recent records, such as those reflecting the appellant's VA treatment in December 2011, show that he has a history of glaucoma.  

The additional evidence is new in the sense that it has not previously been before the VA.  However, it is essentially cumulative or redundant in nature as it remains negative for any evidence of a nexus between the appellant's current eye disorder and service.  Even when considered with the evidence previously of record, it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for an eye disorder.  Because it is not new and material, the additional evidence is not sufficient to reopen the claim of entitlement to service connection for an eye disorder.  Therefore, the application to reopen the claim is not warranted, and the appeal is denied

The Right Knee  

Evidence on file at the time of the August 2000 Board decision is listed above.  The report of the appellant's April 1984 service entrance examination is negative for any complaints or clinical findings of a knee disorder of any kind.  In June 1984, he complained of a one week history of bilateral knee pain.  The impression was stress syndrome vs. mild medial collateral ligament sprain.  However, this appears to have been an acute condition as the remaining 9 years of service medical records were negative for any complaints or clinical findings of a chronic bilateral knee disorder.  Rucker, supra. 

During his August 1994 VA examination the appellant complained of bilateral knee pain, constant in character, aggravated by cold weather and activity and relieved by rest.  The diagnosis was bilateral knee arthralgia by history with full range of motion and 5/5 muscular strength. 

Absent evidence of a chronic, identifiable right knee disorder in or after service, the appellant did not meet the criteria for service connection.  Accordingly, service connection was denied, and as noted above, that decision became final.  

In the evidence added to the record since August 2000, VA treatment records showed that the appellant was taken to the emergency room after hearing his right knee pop while playing baseball.  In April 2000, radiographic testing showed  a right tibial plateau fracture.  

In August 2000, an MRI showed an old right medial meniscus tear.  The appellant reported that he had experienced right knee pain prior to the tibial plateau fracture, and the examiner suspected that the meniscus tear was an old problem.  The torn medial meniscus and an old fracture of the right tibial plateau were confirmed by subsequent MRI's such as that performed by the VA in February 2001.  

In January 2005, M. W., Jr., M.D., treated the appellant for complaints of pain and weakness in his knees, greater on the right than the left.  Dr. W. noted that there was no evidence of a problem with the appellant's knees prior to service.  Dr. W. opined that the appellant's knee disorder, primarily diagnosed as an old medial meniscus tear, was consistent with an overuse injury commencing in the military.  

In July 2005, a physician with the VA Physical Medicine and Rehabilitation Service noted that the appellant had severe laxity in the right lateral collateral ligament and medial collateral ligament.  The VA physician noted that activities during military training described by the appellant were consistent with a pattern of laxity and joint instability and that his current problems were most likely due to overuse in service.  

The additional evidence is new in the sense that it has not previously been before the VA.  It is also material in that it provides evidence of a nexus between the appellant's current right knee disorder and service.  When considered with the evidence previously of record, it raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disorder.  Because it is new and material, it is sufficient to reopen the claim of entitlement to service connection for a right knee disorder.  Therefore, the application to reopen the claim is granted.  To that extent, the appeal is allowed.

The Right Wrist 

Evidence on file at the time of the October 1999 severance of service connection for the residuals of a right wrist and metacarpal fracture consisted of the appellant's service treatment records, the report of a September 1994 VA examination, records reflecting the appellant's treatment at a medical facility from April through October 1994, records reflecting the appellant's VA treatment from October 1994 through November 1998, records reflecting the appellant's treatment from March 1995 to January 1997 by or through Kaiser Permanente; and the transcript of an October 1997 hearing at the RO before a VA Hearing Officer.  

During  his April 1984 service entrance examination, the appellant reported a fracture of a metacarpal joint on his right hand.  However, a physical examination of the upper extremities was normal, and he was found qualified for enlistment.  

On the report of a September 1989 examination, the appellant reported that he had fractured his knuckles on his right and left hands in 1975 and that he had fractured his right wrist in 1977.  On examination, his upper extremities were again found to be normal.  

The reports of the appellant's May 1993 service separation examination and his September 1994 VA examination are negative for any complaints or clinical findings of the residuals of a fractured metacarpal or the residuals of a fractured right wrist.  

In September 1994, based on the history reported on his September 1989 examination, the RO granted the appellant's claim of service connection for the residuals of a fractured right wrist and metacarpal.  The RO assigned a noncompensable rating, effective September 2, 1993.

During VA treatment in July 1996, the appellant complained of a 2 to 3 week history of right wrist pain in association with part of his job-related duties of scooping ice cream.  X-rays of the right wrist were reportedly normal, and the diagnosis was wrist arthralgia.  The appellant continued to receive VA treatment for  right wrist pain through May 1997.  The various diagnoses were status post right wrist fracture by history, carpal tunnel syndrome, and rule out C6-C7 radiculopathy.  

During his October 1997 hearing, the appellant testified that his right wrist injury had been aggravated by the physical rigors of service.  He reported increased pain and decreased mobility of the right wrist.  

In October 1999, the RO found the appellant had fractured his right wrist and metacarpal years prior to service and that there had been no evidence of residual disability at the time of his entry into service.  The RO further found no evidence that an injury to the right wrist or metacarpal in service.  Therefore, the RO concluded that the grant of service connection had been clearly and unmistakably erroneous.  The RO severed the grant of service connection; and, as noted above, that decision became final.  The appellant now seeks to restore service connection for the residuals of a fractured right wrist and metacarpal.  

Evidence received in support the appellant's claim consists of records reflecting his VA treatment from December 1998 through April 2013, records reflecting his January 2005 treatment by M. W., Jr., M.D., records reflecting his April 2009 treatment by or through Kaiser Permanente; and the transcript of his September 2014 video conference with the undersigned Veterans Law Judge.  

The additional evidence is new because it has not previously been before VA.  However, it is not material.  It does not contain competent, probative evidence that the appellant had residuals of a fractured right wrist or metacarpal at the time of his entry in service, nor does it show the presence of a chronic, identifiable right wrist or metacarpal disorder during service.  It shows that the appellant complained of right wrist pain in conjunction with his post-service employment duties scooping ice cream.  The various diagnoses consisted of osteopenia (August 1994); a displaced fracture of the neck of the right 5th metacarpal (December 1998); a fibroma or ganglion cyst (July 2001).  

However, there is no competent, probative evidence that any or those disorders are related to service.  Even considered with the evidence previously of record, the additional evidence does not  raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right wrist or metacarpal disorder.  It is cumulative or duplicative of that on file at the time of the October 1999 decision severing service connection for that disorder.  See generally Morton v. Principi, 3 Vet. App. 508 (1992); Mingo v. Derwinski, 2 Vet. App. 51 (1992) (observing that evidence of a claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service). 

Because the additional evidence is not material, it does not meet the criteria to reopen the claim of entitlement to service connection for a right wrist and/or metacarpal disorder.  Therefore, the application to reopen the claim is denied.  

Vertigo  

The report of the appellant's service entrance examination is negative for any complaints or clinical findings of vertigo.  In August 1990, while be treated for temporomandibular joint dysfunction, the health care provider questioned whether the appellant had vertigo.  However, the presence of vertigo was not confirmed in service.  During his May 1993 service separation examination, the appellant responded "No", when asked if he then had, or had ever had, dizziness or a head injury.  On examination,  his head and neurologic processes were found to be normal.  

The appellant did not report vertigo until February 2004.  During VA outpatient treatment, he complained of intermittent imbalance when walking and a sensation that the room was spinning when he was lying down.  The assessment was vertigo, not otherwise specified.  

The normal medical findings at the time of the appellant's separation from the service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

During a May 2004 VA audiologic examination, the appellant alleged that he had worked on loud generators in the service and that he had sustained a head injury when a generator misfired.  He alleged that he complained of rotational vertigo and a loss of balance since that time.  The examiner suggested that the appellant's vertigo was due to the head injury in the service.  However, the examiner did not diagnose vertigo.  Moreover, the examiner's suggestion was based on the appellant's unsubstantiated  report.  As noted above, vertigo was suspected on one occasion during the appellant's service.  Ultimately, it was not found.  There is  nothing in the service treatment records to suggest manifestations of chronic, identifiable vertigo or a head injury of any kind during the appellant's  9 years of active duty.  

In April 2009, during treatment by or through Kaiser Permanente, the appellant reported the history of a head injury in the service and that vertigo had started at that time.  It was noted that the appellant had undergone testing at Kaiser Permanente which confirmed that he had a visual tracking problem as well as poor use of his vestibular input.  

The health provider stated that it was not possible to say that such symptoms were not the result of trauma.  The health care provider did not state, however, that the appellant's symptoms were the result of trauma.    

As to the appellant's testimony regarding the explosion in service and subsequent vertigo, the Board finds that it is not credible.  Not only are the service treatment records negative for any complaints or clinical findings of vertigo or dizziness, the appellant specifically denied having had a head injury.  

In addition, the appellant's testimony at his February 1997 RO hearing is inconsistent with that rendered at his recent video conference.  In February 1997, he testified that that a generator backfired after which he stated that he had reduced hearing acuity and tinnitus.  He denied any other head injuries and mentioned nothing about a loss of consciousness.  At his recent video conference, he testified that the explosion had caused a head injury which had caused him to lose consciousness.  

In sum, the probative evidence is against a finding of a head injury or chronic, identifiable vertigo in service.  In addition, the preponderance of the evidence is against a nexus to service.  Therefore, the appellant does not meet the criteria for service connection on a direct basis.  Accordingly, service connection for vertigo on a direct basis is not warranted, and, to that extent, the appeal is denied.   However, that does not end the inquiry.

The appellant contends that his vertigo is due to or has been aggravated by a disorder for which service connection has already been established:  tinnitus, evaluated as 10 percent disabling and a bilateral sensorineural hearing loss disability, evaluated as noncompensable.  

Service connection may be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a).  Any increase in the severity of a nonservice-connected disease or injury, such as the claimed vertigo,  that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the vertigo will be service connected.  Id.

Despite the appellant's contentions of secondary service connection, he has submitted no competent, probative evidence to support those contentions.  Absent such evidence, the Board finds no basis for service connection for vertigo on a secondary basis.  

Carpal Tunnel Syndrome  

As noted above, the appellant reported that he broke his right wrist prior to his entry in the service.  However, during his service entrance examination, his upper extremities were found to be normal.  The appellant's service treatment records and the reports of his service entrance and separation examinations are negative for any complaints or clinical findings of carpal tunnel syndrome.  Suspected diagnosis not confirmed by electrodiagnostic testing.  

During VA outpatient treatment in July 1996, the appellant reported right wrist pain while scooping ice cream as part of his job.  In December 1996, the VA health care provider questioned the possibility of carpal tunnel syndrome.  Since that time, the possibility of right carpal tunnel syndrome has been considered on several occasions, such as during VA outpatient treatment in June 2000.  

However, electro diagnostic testing, such as an EMG and/or nerve conduction studies in May 1997, February and July 2000 and March 2001 have been consistently negative for carpal tunnel syndrome.  In addition, the most recent VA treatment record, such as those dated in February and April 2013 do not show carpal tunnel syndrome by history.  

Absent the presence of chronic, identifiable carpal tunnel syndrome, the appellant does not meet the criteria for service connection.  Accordingly, service connection for carpal tunnel syndrome is not warranted, and the appeal is denied.  


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for an eye disorder is denied.

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for a right knee disorder is granted.  

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for the residuals of a fractured right wrist and metacarpal is denied.  

With respect to the issue of entitlement to service connection for gallstones, the appeal is dismissed.  

With respect to the issue of entitlement to service connection for plantar warts, the appeal is dismissed.  

Entitlement to service connection for vertigo is denied.  

Entitlement to service connection for carpal tunnel syndrome is denied.  


REMAND

The issues of entitlement to service connection for a right knee disorder and entitlement to service connection for a right great toe disorder are REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  Schedule the Veteran for an orthopedic examination to determine the nature and etiology of any right knee disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge the receipt and review of these materials in any report generated as a result of this remand. 

If a right knee disorder is diagnosed, the examiner must  identify and explain the elements supporting each diagnosis.   

The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the a right knee disorder was first manifested in or as a result of the appellant's service.  

The examiner must state HOW AND WHY he or she reached the opinion.  The examiner's attention is called to the January 2005 opinion from M. W., Jr., M.D., and the July 2005 opinion of a physician with the VA Physical Medicine and Rehabilitation Service that the appellant's knee disorder, was consistent with an overuse injury commencing in the military.  

If the VA examiner is unable to render an opinion without resort to SPECULATION, he or she must state why that is so.  

2.  Schedule the Veteran for a podiatric examination to determine the nature and etiology of any right great toe disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge the receipt and review of these materials in any report generated as a result of this remand. 

If a right great toe disorder(s) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis.   

The examiner must also render an opinion as to whether the appellant has a right great toe disorder which was first manifested in or as a result of his service.  The VA examiner must address the January 2005 suggestion from the VA Podiatry Service that the appellant's right great toe disorder was the result of an injury in service.  

The examiner must state HOW AND WHY he or she reached the opinion.  

If the VA examiner is unable to render an opinion without resort to SPECULATION, he or she must state why that is so.  

3.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

If the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

The appellant's electronic records held in Virtual VA show that as of December 5, 2014, the appellant was incarcerated in the Los Angeles County Jail.  

PLEASE NOTE:  INCARCERATED VETERANS are entitled to the same care and consideration given to their fellow veterans.  However, assistance to incarcerated veterans must be tailored to the peculiar circumstances of confinement.  

4. When the actions requested in parts 1 and 2 have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issues of entitlement to service connection for a right knee disorder and for a right great toe disorder.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


